NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

This action is in response to the RCE filed on 5/24/2022.
Claims 1, 5, 12, and 13 have been amended.
Claims 11 and 16 have been canceled.
Claims 21 and 22 have been added.
Claims 1-10, 12-15, and 17-22 are pending and have been examined.

Allowable Subject Matter

Claims 1-10, 12-15, and 17-22 are allowed.

The following is an examiner’s statement of reasons for allowance:

Examiner’s Comment Regarding Prior Art:

While each limitation can be found in prior art, the combination of elements is considered nonobvious. Domokos (US 2019/0228461) is considered the closest prior art. Domokos generally teaches A transaction reward system in which a user makes purchases using a credit card and receives rewards.  The rewards include providing a user with cryptocurrency.  Swamidurai (US 2019/0325473) generally teaches calculating a reward based on the value of transactions and distributing that reward, including cryptocurrency, to a qualified user. Hamilton et al (US 2019/0236561) teaches verifying a transfer of cryptocurrency. Smith et al (US 2019/0349426)  generally teaches monitoring a balance of a reward account to determine whether it is necessary to refill or top off the account in order to be able to perform future transaction. Verma et al (US 10,884,810) generally teaches using a queue for processing transactions and monitoring average block time to determine scheduling and selection of alternate blockchains to complete transactions.  

Examiner’s Comment Regarding 35 USC 101:

	With regard to 35 USC 101, the examiner finds that the claims recite various interactions between entities using API’s to perform transactions using cryptocurrency. The cryptocurrency is held and distributed using digital wallets. Further, the transactions are processed in a queue and a date and time for completing the transactions is scheduled around average block times of blockchains associated with cryptocurrency. The examiner finds that such limitations provide a practical application as they go beyond a general linking to a particular environment, insignificant extra solution activity, and merely applying the abstract concept on a computer. As a result such rejection has been withdrawn.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                                                                                                                                                                                                                                                                                                                                                         
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER STROUD whose telephone number is (571)272-7930. The examiner can normally be reached Mon. - Fri. 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.S/Examiner, Art Unit 3688                                                                                                                                                                                                        
/KAMBIZ ABDI/Supervisory Patent Examiner, Art Unit 3688